Citation Nr: 0931008	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, including major depressive disorder (MDD) and an 
anxiety disorder.

2.  Service connection for an acquired psychiatric disorder, 
including MDD and an anxiety disorder.

3.  Whether new and material evidence was received to reopen 
a claim for service connection for a back disability.

4.  Whether new and material evidence was received to reopen 
a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1955 
to October 1955.  He received a general (under honorable 
conditions) discharge prior to completing basic training.  
The Veteran also had prior duty in the Rhode Island Air 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Providence, Rhode Island, that 
declined to reopen the Veteran's previously denied claims for 
service connection for an anxiety disorder, a back 
disability, and tinnitus, on the basis that no new and 
material evidence was received with respect to any of these 
claims.

The Board has a legal duty to address the "new and material 
evidence" requirement set forth in 38 C.F.R. § 3.156(a).  
The Board is statutorily bound not to consider the merits of 
the Veteran's claims unless new and material evidence is 
received.  38 U.S.C.A. §§ 5108, 7104(b).  See also, e.g., 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claim for service connection for an anxiety 
disorder, a back disability, and tinnitus were previously 
denied in a rating decision dated in September 1980.  It was 
held that a personality disorder was shown in service and 
that the back disorder and tinnitus was first shown years 
after service.  The Veteran was notified of this decision and 
his appellate rights, but he did not perfect a timely appeal 
from the September 1980 rating decision.

2.  The evidence received since the September 1980 rating 
decision related to an unestablished fact and raised a 
reasonable possibility of substantiating the claim of service 
connection for an acquired psychiatric disorder, including 
MDD and/or an anxiety disorder.

3.  The evidence received since the September 1980 rating 
decision neither related to an unestablished fact nor raised 
a reasonable possibility of substantiating the claim of 
service connection for a back disability.  

4.  The evidence received since the September 1980 rating 
decision neither related to an unestablished fact nor raised 
a reasonable possibility of substantiating the claim of 
service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The RO's rating decision in September 1980 that denied 
service connection for an anxiety disorder, a back 
disability, and tinnitus, is final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008). 
 
2.  New and material evidence was received to reopen the 
claim of service connection for a psychiatric disorder, 
including MDD and an anxiety disorder     . 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008). 

3.  New and material evidence was not received to reopen the 
claim of service connection for a back disability. 38 
U.S.C.A. § 5108 (West 2002 & Supp 2008);    38 C.F.R. § 3.156 
(2008). 

4.  New and material evidence was not received to reopen the 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 3.156 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that, if a claimant seeks to reopen a claim that was 
previously denied, VA must notify the claimant of the 
evidence and information that is necessary to reopen the 
claim as well as the evidence and information necessary to 
establish the underlying claim for the benefit sought.  The 
notification letter must describe what evidence would be 
sufficient to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the prior denial.

In this case, in a letter dated in October 2005, prior to the 
rating decision appealed herein, the RO informed the Veteran 
of its duty to assist him in substantiating his claims under 
the VCAA and the effect of this duty upon his claims.  The 
October 2005 letter also explained the reasons why the 
Veteran's claims were previously denied; specifically, the 
letter informed the Veteran that his claim for service 
connection for an anxiety disorder was previously denied 
because the Veteran was diagnosed with an "inadequate 
personality" rather than an anxiety disorder, and that his 
claims for service connection for a back disorder and for 
tinnitus were each denied because the evidence did not show 
any nexus between these disabilities and the Veteran's 
service insofar as they were first shown many years after his 
service.  The RO's letter informed the Veteran that he needed 
to submit evidence that related to the reasons that his 
claims were previously denied.  The letter also adequately 
explained as what the Veteran needed to show in order to 
establish service connection for a claimed disability.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, a Veteran must be notified that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  In March 2006, the Veteran was sent a letter that 
complied with the requirements set forth by the Court in 
Dingess.  His claims were subsequently readjudicated in a 
Supplemental Statement of the Case (SSOC) dated in August 
2006, thus curing any predecisional notice error.  In any 
event, to the extent that the Veteran's claims are not 
reopened, and error in providing the notice required by 
Dingess would in any event be harmless with regard to these 
claims.

In addition to its duty to provide certain notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence necessary to substantiate 
their claims, unless no reasonable possibility exists that 
such assistance would aid in substantiating such claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records, private medical records that were obtained 
in connection with the Veteran's original claim for service 
connection for his claimed disabilities, VA treatment 
records, and a written statement from the Veteran in which he 
indicates that he currently receives all of his medical care 
at the Providence VA Medical Center.  The Veteran did not 
identify any other evidence relevant to his claim.  While the 
Veteran was not afforded a VA examination, this is not 
necessary with respect to previously denied claims unless and 
until such claims are reopened.  See 38 C.F.R. § 
3.159(c)(4)(iii).  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 
2003).  

For the above reasons, the Board finds that VA met its 
obligations under the VCAA in this case.



II. New and Material Evidence

In a September 1980 rating decision, the RO denied service 
connection for several disabilities, including an anxiety 
disorder, a back disability, and tinnitus.  The evidence 
considered at that time included the Veteran's discharge 
certificate, service medical records, and various private 
treatment records.  The RO denied service connection for the 
Veteran's claimed anxiety disorder because his service 
treatment records showed that his symptoms were then 
attributed to an "inadequate personality," which resulted 
in his discharge from military service prior to his 
completion of basic training.  The RO denied service 
connection for a back disability and for tinnitus because 
there was no evidence that either of these disabilities were 
present during the Veteran's service or any presumptive 
period thereafter and no evidence that they were otherwise 
causally related to the Veteran's service.  The Veteran did 
not timely file a notice of disagreement with this decision, 
which then became final.  The Board must first ascertain in 
this case whether new and material evidence has been 
received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the September 1980 rating decision 
consists of VA treatment records for the period of January 
2005 to January 2006 and a statement from the Veteran in 
which he indicated that he receives all of his medical 
treatment at the Providence VA Medical Center.  The Veteran 
did not submit any other evidence in support of his claim.


	A.  Acquired Psychiatric Disorder

As noted above, the Veteran's claim for service connection 
for an anxiety disorder was previously denied because his 
symptoms during service were attributed to an "inadequate 
personality."  Personality disorders are not diseases or 
injuries for VA disability compensation purposes.  38 C.F.R. 
§§ 3.303, 4.9.

However, VA treatment records show that the Veteran now has 
been diagnosed with various mood and anxiety disorders, 
including MDD and an anxiety disorder that was most recently 
characterized as rule out posttraumatic stress disorder 
(PTSD) and rule out generalized anxiety disorder (GAD).  The 
Veteran told one of his treating mental health providers that 
he attributes his symptoms to physical and emotional abuse 
that he reportedly experienced during basic training.  He 
claimed that he continues to be "tormented" by memories of 
his time in basic training.  He also told his treating 
provider that, since his discharge from military service, he 
continued to experience physical symptoms of anxiety that are 
similar to those which, in part, led military officials to 
refer him for a psychiatric evaluation during his service.  
The result of this evaluation was the recommendation that the 
Veteran be discharged as psychiatrically unsuitable.

This evidence of a diagnosis of a mood and an anxiety 
disorder is new, in that it was not of record at the time of 
the September 1980 rating decision.  Moreover, the above 
described evidence is material insofar as it raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for an acquired psychiatric disorder.

Therefore, the Veteran's claim for service connection for an 
acquired psychiatric disorder is considered reopened and in 
need of development as described below.  

	B.  Back Disability and Tinnitus

In contrast, new and material evidence has not been received 
to reopen the Veteran's claims for a back disability and for 
tinnitus.  The only evidence received since the September 
1980 rating decision consists of the aforementioned VA 
treatment records and the Veteran's written statement that he 
is not receiving any medical treatment other than at the 
Providence VA Medical Center.  

While the Veteran's VA treatment records show that he 
complained of low back pain in 2005, this evidence is 
cumulative and redundant of evidence previously of record and 
does not raise a reasonable possibility of substantiating his 
claim for service connection for a low back disability.  The 
Veteran's complaints of back pain were documented in private 
medical records that were of record at the time that the 
September 1980 rating decision was issued.  In that decision, 
the RO explicitly acknowledged that the Veteran submitted 
medical evidence showing that he received treatment for back 
pain and that he had been diagnosed with a herniated disk at 
L4-L5.  The Veteran's claim was denied because this 
disability was not shown until more than two decades after 
his military service and there was no evidence of a nexus 
between the Veteran's back disability and his service.  
Nothing in the Veteran's VA treatment records relate his back 
disability to his military service.  Therefore, there is no 
basis to reopen this claim.

The evidence received after September 1980 does not even 
address the Veteran's claimed tinnitus, much less relate it 
to his military service.  VA treatment records do not show 
that the Veteran currently has tinnitus or provide any 
opinion concerning the etiology of the Veteran's claimed 
tinnitus.  Since no evidence relevant to the Veteran's claim 
for service connection for tinnitus was received, this claim 
cannot be reopened.

Insofar as the Veteran did not fulfill his threshold burden 
of submitting new and material evidence to reopen his claims 
of service connection for his back disability and tinnitus, 
the denials of which were final, the benefit of the doubt 
doctrine is inapplicable to these claims. See, e.g., Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, including MDD and an anxiety disorder, is reopened.  

The Veteran's application to re-open his claim for service 
connection for a back disability is denied.

The Veteran's application to re-open his claim for service 
connection for tinnitus is denied.


REMAND

The Veteran claims that his currently diagnosed psychiatric 
pathology is related to his military service.  Service 
treatment records indicate that the Veteran experienced 
symptoms including crying spells, insomnia, black outs, and 
headaches within weeks of his entry onto active duty.  This 
led military officials to refer him for a psychiatric 
evaluation in August 1955.  The examining psychiatrist 
diagnosed the Veteran with an "inadequate personality" and 
recommended that he be discharged from the service.  He was 
resultantly discharged under the regulations applicable to 
character and behavior disorders prior to completing basic 
training.

VA treatment records show that the Veteran now has been 
diagnosed with various mood and anxiety disorders, including 
MDD, rule out GAD, and rule out PTSD.  The Veteran alleges 
that he experienced psychiatric symptoms, including feelings 
of anxiety, recurrent nightmares, and depression, since his 
service.  He also reported that he continued to experience 
chronic headaches.  He told one of his treating mental health 
providers that he attributes his symptoms to physical and 
emotional abuse that he claims that he experienced during 
basic training.  

In light of the above, the Board finds that a VA examination 
is warranted for diagnostic clarification and to establish 
the etiology of any currently diagnosed mental disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all psychiatric treatment that he 
received.  Based on the response, the 
AMC/RO should undertake all necessary 
action to obtain copies of all clinical 
records from any identified treatment 
source, to the extent these are not 
already part of the record.  More recent 
VA treatment records should be obtained.  
If more recent VA treatment records are 
not located, this should be documented in 
the claims file.

2.  The Veteran should then be afforded a 
VA psychiatric examination to determine 
whether he currently has an acquired 
psychiatric disorder that is related to 
his military service.  All testing or 
studies deemed necessary should be 
performed.  The claims file should be 
made available for the examiner's review 
in connection with the evaluation, and 
the examiner should state that it was 
reviewed in his or her report.  The 
examiner should provide an opinion as to 
whether any current psychiatric diagnosis 
is at least at likely as not (at least 
50% probability) to have been incurred 
in, caused by, or permanently aggravated 
by, the Veteran's service.  The examiner 
should specifically address the 
conclusion that the Veteran had an 
"inadequate personality" that was 
expressed in the August 1955 psychiatric 
examination report as well as the 
symptoms that were noted in that report.  
All of the examiner's conclusions should 
be supported by a complete rationale in 
the report.  

3.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


